


Exhibit 10.1
        




BLUEKNIGHT ENERGY PARTNERS, L.P.
EMPLOYEE UNIT PURCHASE PLAN


Blueknight Energy Partners G.P., L.L.C. (the “Company”), as the general partner
of Blueknight Energy Partners, L.P. (the “Partnership”), hereby establishes the
Blueknight Energy Partners, L.P. Employee Unit Purchase Plan (the “Plan”)
effective as of the date set forth in Section 17 below.
1.Purpose. The purpose of the Plan is to promote the interests of the
Partnership by providing employees of the Company and its Affiliates (as defined
below) providing services to the Partnership a cost-effective program to enable
them to acquire or increase their ownership of Units and to provide a means
whereby such individuals may develop a sense of proprietorship and personal
involvement in the development and financial success of the Partnership, and to
encourage them to devote their best efforts to the business of the Partnership,
thereby advancing the interests of the Partnership.


2.
Definitions. As used in this Plan:



“Account” means a separate bookkeeping account maintained by the Employer or
Custodian for a Participant.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Annual Purchase Limit” means, with respect to an Eligible Employee, the maximum
amount an individual may contribute from Eligible Compensation is $25,000 per
year.
“Board” means the Board of Directors of the Company.
“Committee” means a committee appointed by the Board to administer the Plan.
“Company Blackout Period” means the period beginning on the 15th day of the last
month of each fiscal quarter and ending two full trading days after earnings
have been released with respect to such quarter or fiscal year.
“Custodian” means the person engaged by the Company to perform administrative
services for the Plan and to hold cash and Units, as provided in the services
agreement with such person.
“Eligible Compensation” means, with respect to an Eligible Employee, the cash
compensation paid to the Eligible Employee by the Company or an Affiliate. No
other items of compensation shall be considered.
“Eligible Employee” means any active Employee of the Employer who is customarily
employed by an Employer for at least thirty hours per week.
“Employee” means any individual who is an employee of the Partnership or another
Employer.

1

--------------------------------------------------------------------------------




“Employer” means the Company, the Partnership and any Affiliate of the
Partnership the Committee has designated as an Employer.
“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of Fair Market Value is required to
be made hereunder, the determination of Fair Market Value shall be made in good
faith by the Committee.
“Participant” means an Eligible Employee or former Eligible Employee with an
Account under the Plan.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of September 14, 2011, and as
such may be further amended, modified or supplemented from time to time.
“Plan Blackout Period” means a period established by the Committee during which
a Restricted Participant may not engage in certain transactions under the Plan.
“Purchase Period” means, beginning July 1, 2014, or such other date as the
Committee shall determine, a six-month period ending on the last day of each
June and December.
“Restricted Participant” means a Participant who regularly has access to
information financial information about the Partnership and such other
Participants as may be designated by the Committee.
“Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission (or any
successor rule to the same effect) as in effect from time to time.
“Units” mean a limited partnership interest in the Partnership represented by
Common Units as set forth in the Partnership Agreement.
3.Units Available Under Plan. Subject to adjustment as provided in this Section
3, a maximum of 1,000,000 Units may be delivered under the Plan. Units to be
delivered under the Plan may be Units acquired by the Custodian in the open
market or directly from the Partnership, the Employers or any other person, or
any combination of the foregoing. In the event the Committee determines that any
distribution, recapitalization, split, reverse split, reorganization, merger,
consolidation, spin-off, combination, or exchange of Units or other securities
of the Partnership, issuance of warrants or other rights to purchase Units or
other securities of the Partnership, or other similar transaction or event
affects the Units such that an adjustment in the maximum number of Units and/or
the kind and number of securities deliverable under the Plan is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee may make
appropriate adjustments to the maximum number of Units and/or the kind and
number of securities deliverable under the Plan. The adjustments determined by
the Committee shall be final, binding and conclusive.


4.Employee Elections. An Eligible Employee may purchase Units under this Plan
upon the following terms and conditions:


(a)An Eligible Employee may enroll in the Plan for a particular Purchase Period
on or before the first day of such Purchase Period, subject to advance
enrollment procedures that may be adopted by the Committee. An Eligible Employee
may elect to have his/her Employer withhold on an after-tax basis from

2

--------------------------------------------------------------------------------




his/her Eligible Compensation for each pay period during such Purchase Period a
designated whole percentage of his/her Eligible Compensation for such pay period
ranging from 1% to 15% for the purchase of Units hereunder, so long as, this
amount does not exceed the Annual Purchase Limit. Subject to Section 4(f), an
Eligible Employee may cancel or change (within the above limitations) his/her
withholding election at any time. All Eligible Employee elections and any
changes to an election shall be in such form as the Committee or its delegate
may establish from time to time and, subject to Section 4(f), shall be effective
as soon as administratively feasible after its receipt.


(b)Subject to Section 4(f), each withholding election made by an Eligible
Employee hereunder shall be an ongoing election until the earlier of the date
changed by the Eligible Employee, or the date the Eligible Employee ceases to be
eligible to participate in the Plan. Eligible Employees may only make
contributions through payroll deductions.


(c)The Employer shall maintain or cause to be maintained for each electing
Eligible Employee a separate Account reflecting the aggregate amount of his/her
Eligible Compensation that has been withheld and not yet applied to the purchase
of Units for such Eligible Employee. In addition, subject to the further
provisions of the Plan, such Account shall be credited with the Units purchased
for the Participant under the Plan by the Custodian with cash distributions on
Units held for the Participant by the Custodian. Amounts of Eligible
Compensation withheld by the Employer shall not be segregated from the general
assets of the Employer and shall not bear interest prior to being remitted to
the Custodian. The cash amounts remitted to the Custodian shall be invested by
the Custodian as soon as reasonably practical in a money market fund approved by
the Company until such amounts are used by the Custodian to purchase Units
pursuant to the Plan. The interest or dividends earned on amounts invested in
the money market fund shall be allocated by the Custodian to the accounts held
for the benefit of Participants.


(d)If a Participant’s contributions under the Plan stop during a Purchase Period
due to the Participant ceasing to be an Eligible Employee (including upon a
termination of employment), taking an approved, but unpaid leave of absence or
becoming disabled and placed on inactive status, then all amounts of cash
allocated to his/her Account shall be applied to the purchase of Units following
the end of that Purchase Period unless (i) prior to the end of such Purchase
Period the Participant directs the Custodian to distribute such cash to the
Participant or (ii) such cash is distributed to the Participant pursuant to
Section 8(b).


(e)If a Participant elects to stop his/her contributions under the Plan during a
Purchase Period and continues as an Eligible Employee, then all amounts of cash
allocated to his/her Account shall be applied to the purchase of Units following
the end of that Purchase Period, unless the Participant terminates employment or
dies before the end of such Purchase Period, in which event Section 4(d) shall
be applied to such Participant.


(f)Notwithstanding any provisions of the Plan to the contrary, Restricted
Participants shall be subject to the following restrictions:


i.
no Units may be sold by or for the benefit of a Restricted Participant during a
Company Blackout Period or a Plan Blackout Period;

ii.
a Restricted Participant may not join the Plan or increase his/her contribution
percentage during a Plan Blackout Period; and

iii.
if a Restricted Participant elects to withdraw from the Plan or decrease his/her
contribution percentage, the Restricted Participant must wait three months
before he/she can rejoin the Plan or increase his/her contribution percentage,
as the case may be.


3

--------------------------------------------------------------------------------




If the above three-month restricted period would expire with respect to a
Restricted Participant during a Plan Blackout Period, such restricted period
shall automatically continue with respect to such Restricted Participant until
the end of that Plan Blackout Period.
5.Unit Purchases; Purchase Price.


(a)Following the end of each Purchase Period, unless directed otherwise by the
Company, the Custodian shall purchase directly from the Partnership that number
of Units that can be acquired with the sum of (i) the total amount withheld from
the Participants’ Eligible Compensation during such Purchase Period, and (ii)
any interest or dividends received by the Custodian from the money market fund
investment on the amounts remitted to the Custodian with respect to that
Purchase Period. The purchase price paid to the Partnership for such Units shall
be the product of (1) 85% and (2) the lower of (i) the Fair Market Value of the
Units on the last day of the Purchase Period or (ii) the Fair Market Value of
the Units on the first day of the Purchase Period. If the Custodian is directed
to instead purchase all or part of the Units on the open market, any additional
amount necessary to acquire the Units that would be purchaseable at the price
determined pursuant to the previous sentence will be contributed by the
Partnership.


(b)Cash distributions received by the Custodian with respect to Units it has
purchased and is holding for a Participant pursuant to the Plan on or prior to
the record date for such distributions shall be distributed to the Participant
as soon as practicable unless the Participant directs the Custodian, in the
manner prescribed by the Custodian, to “reinvest” such cash distribution in
additional Units on behalf of such Participant.


6.Unit Purchase Allocations. The Units acquired under the Plan for a Purchase
Period shall be allocated to Participants in proportion to (i) the sum of their
contributions and any interest or dividends allocated to their Account for such
Purchase Period, over (ii) the total of all such Plan amounts applied to the
purchase of Units for the Purchase Period.


7.Plan Expenses. The Employer shall pay, other than from the Accounts, all
brokerage fees for the purchase, but not the sale, of Units and all other costs
and expenses of administering the Plan, including the fees of the Custodian. Any
fees for the issuance and delivery of certificates to a Participant (or
beneficiary) shall be paid by the Participant (or beneficiary). Participants
shall be responsible for, and shall pay, any brokerage fees and other costs and
expenses incurred by the Custodian in connection with the sale of such
Participant’s Units.


8.Sale or Delivery of Units to Participants. Except as provided below, Units
purchased under the Plan shall be held by the Custodian:


(a)Subject to Section 4(f), a Participant who is an Employee may elect at any
time to have the Custodian (i) distribute in kind (except that fractional Units
shall be sold for cash) any or all Units allocated to the Participant’s Account,
(ii) sell such Units and deliver the proceeds to the Participant or (iii)
transfer the Units to a brokerage account, all as soon as practical.


(b)Subject to Section 4(f), if a Participant ceases to be an Employee, then all
cash and Units allocated to his/her Account shall be distributed in kind (except
that fractional Units shall be sold for cash) as soon as practical to the
Participant (or his/her beneficiary), unless the Participant (or his/her
beneficiary) elects, within the period provided by the Committee, for such Units
to be either (i) sold by the Custodian and the proceeds delivered to the
Participant (or his/her beneficiary) or (ii) transferred to a brokerage account.



4

--------------------------------------------------------------------------------




9.No Delivery of Fractional Units; Custodian. Notwithstanding any other
provision contained herein, the Employer or Custodian will not be required to
deliver any fractional Units to an Employee pursuant to this Plan, although an
Employee’s Account may be credited with a fractional Unit for record keeping
purposes. The Company may enter into a service agreement with a Custodian that
provides for the Custodian to hold on behalf of the Participants the cash
contributions, the Units acquired under the Plan and distributions on such
Units, provided such agreement permits a Participant to direct the Custodian to
either sell, deliver to the Participant a certificate for the Units held for
such Participant or transfer to a brokerage account, subject to the limitations
in Section 4(f).


10.Withholding of Taxes. To the extent that the Employer is required to withhold
any taxes in connection with an Eligible Employee’s contributions or the
purchase of Units for an Eligible Employee, it will be a condition to the
receipt of such Units that the Eligible Employee make arrangements satisfactory
to the Employer for the payment of such taxes, which may include a reduction in,
or a withholding from, the Eligible Employee’s Account, total compensation or
salary or reimbursement by the Eligible Employee, as the case may be.


11.Rule 16b-3 Compliance. It is intended that any purchases by an Employee
subject to Section 16 of the Securities and Exchange Act of 1934 meet all of the
requirements of Rule 16b-3. If any action or procedure under the Plan would
otherwise not comply with Rule 16b-3, such action or procedure shall be deemed
modified from inception, to the extent the Committee deems practicable, to
conform to Rule 16b-3.


12.Investment Representation. Unless the Units subject to purchase under the
Plan have been registered under the Securities Act of 1933, as amended (the
“1933 Act”), and, in the case of any Eligible Employee who may be deemed an
affiliate (for securities law purposes) of the Company or the Partnership, such
Units have been registered under the 1933 Act for resale by such Participant, or
the Partnership has determined that an exemption from registration is available,
the Employer may require prior to and as a condition of the delivery of any
Units that the person purchasing such Units hereunder furnish the Employer with
a written representation in a form prescribed by the Committee to the effect
that such person is acquiring such Units solely with a view to investment for
his or her own account and not with a view to the resale or distribution of all
or any part thereof, and that such person will not dispose of any of such Units
otherwise than in accordance with the provisions of Rule 144 under the 1933 Act
unless and until either the Units are registered under the 1933 Act or the
Employer is satisfied that an exemption from such registration is available.


13.Compliance with Securities Laws. Notwithstanding anything herein or in any
other agreement to the contrary, the Partnership shall not be obligated to sell
or issue any Units to an Employee under the Plan unless and until the
Partnership is satisfied that such sale or issuance complies with (i) all
applicable requirements of the securities exchange on which the Units are traded
(or the governing body of the principal market in which such Units are traded,
if such Units are not then listed on an exchange), (ii) all applicable
provisions of the 1933 Act, and (iii) all other laws or regulations by which the
Partnership is bound or to which the Partnership is subject. The Company
acknowledges that, as the holder of a majority of the member interest in the
general partner of the Partnership, it is an affiliate of the Partnership under
securities laws and it shall comply with such laws and obligations of the
Partnership relating thereto as if they were directly applicable to the Company.


14.Administration of the Plan.


(a)This Plan will be administered by the Committee. A majority of the Committee
will constitute a quorum, and the action of the members of the Committee present
at any meeting at which a quorum is present, or acts unanimously approved
writing, will be the acts of the Committee.

5

--------------------------------------------------------------------------------






(b)Subject to the terms of the Plan and applicable law, the Committee shall have
the sole power, authority and discretion to: (i) determine which persons are
Eligible Employees who may participate; (ii) determine the number of Units to be
purchased by a Participant; (iii) determine the time and manner for purchasing
Units; (iv) interpret, construe and administer the Plan, including without
limitation determining the Blackout Periods and which Participants are
Restricted Participants; (v) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (vi) make a determination as to the right of any
person to receive Units under the Plan; and (vii) make any other determinations
and take any other actions that the Committee deems necessary or desirable for
the administration of the Plan.


(c)The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
desirable in the establishment or administration of the Plan.


15.Amendments, Termination, Etc.


(a)This Plan may be amended from time to time by the Board, subject to
Unitholder approval to the extent required by applicable law or the requirements
of the principal exchange in which the Units are listed.


(b)This Plan will not confer upon any Employee any right with respect to
continuance of employment or other service with the Company or any Affiliate,
nor will it interfere in any way with any right the Company or an Affiliate
would otherwise have to terminate such Employee’s employment or other service at
any time.


(c)This Plan may be terminated at any time by the Board. On termination of the
Plan, all amounts then remaining credited to the Accounts for Employees shall be
returned to the affected Employees.


(d)A Participant may not assign, pledge, encumber or hypothecate in any manner
his/her interest in the Plan, including his/her Account.


16.Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable Federal law, and to the extent not preempted thereby, with the
laws of the State of Delaware.


17.Term of the Plan; Unitholder Approval. The Plan shall be effective on the
date of its approval by the Unitholders of the Partnership and shall continue
until the earliest of (i) all available Units under the Plan have been delivered
to Participants, (ii) the termination of the Plan by action of the Board or
(iii) the 10th anniversary of the date of the approval by the Unitholders of
this Plan.



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Blueknight Energy Partners G.P., L.L.C. has caused this Plan
to be executed by its duly authorized officer, in its capacity as the general
partner of the Partnership, effective as provided herein.
 
 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
 
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
Title:
Chief Financial Officer and Secretary
 
 
Date:
June 26, 2014
 
 
 
 
 
 
 
 

                        

7